UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21829 BBH Trust BBH Real Return Fund BBH International Equity Fund BBH Core Select BBH Broad Market Fund (Exact name of Registrant as specified in charter) 140 Broadway New York, NY 10005 (Address of principal executive offices) Charles Schreiber, Principal Financial Officer, BBH Trust, 140 Broadway New York, NY10005 Mailing address: 140 Broadway, New York, NY, 10005 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 593-3728 Date of fiscal year end: OCTOBER 31 Date of reporting period: JANUARY 31, 2008 ITEM 1. SCHEDULES OF INVESTMENTS. BBH
